Citation Nr: 1622221	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an extraschedular  rating in excess of 60 percent for right knee, status post total knee arthroplasty.

2.  Entitlement to total disability individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board remanded this matter in April 2008 for further development and again in July 2011 for another VA examination to address the question of whether the Veteran's right knee disability precluded employment.  The Veteran also testified at a hearing before the Board in February 2008.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating assignable for right knee, status post total knee arthroplasty, and does not warrant referral for consideration of an extraschedular rating.

2.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for the Veteran's service-connected right knee, status post total knee arthroplasty, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5055-5260 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.  See April 2008 VA correspondence and February 2008 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished as to the claim decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the RO obtained another medical examination addressing the issue of employability.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).	

Merits

Procedurally, the October 2002 rating decision granted service connection for degenerative joint disease of the right knee, status post total knee arthroplasty, and assigned a 30 percent disability rating effective October 22, 2001.  Thereafter, the May 2004 rating decision assigned a temporary 100 percent effective March 23, 2004 with an evaluation of 30 percent re-assigned from May 1, 2005 onward.  Following another total knee arthroplasty, the June 2009 rating decision assigned a 100 percent effective March 30, 2009 with an evaluation of 30 percent beginning again on May 1, 2010.  

The Board issued a decision in July 2011.  The Board determined that that criteria to support a rating greater than 30 percent prior to January 2, 2008, for right knee, status post total knee arthroplasty, had not been met.  The 60 percent rating assigned from January 2, 2008 to March 2009 was continued.  However, from May 1, 2010, the Board determined that the assignment of a 60 percent rating warranted.  The question of whether an extraschedular rating could be assigned was remanded for AOJ consideration.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  Other than the temporary 100 percent evaluation assigned for one year following the implantation of the prosthesis, DC 5055 does not provide for a schedular rating in excess of 60 percent.  The Board's attention will not turn the question of whether an extraschedular rating may be assigned.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

A disability benefits questionnaire (DBQ) was completed in February 2014.  The Veteran underwent a right knee surgical revision (arthrotomy for loose body and meniscectomy) in 1979.  Thereafter, in March 2004, the Veteran had a total knee replacement.  The Veteran reported the surgery not helping at all and pain and stiffness has been progressively worsening since the surgery.  Another total right knee arthroplasty was completed in 2009.  Severe daily pain and stiffness is experienced daily.  On examination, the Veteran's range of motion for the right knee included 90 degrees of flexion with painful motion at 80 degrees and no limitation of extension.

The February 2014 DBQ also reported the Veteran does not have flare-ups that impact the function of the knee or lower leg but does have functional loss of the knee and lower leg.  Specifically, the examiner documented less movement than normal, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight bearing of both knees.  The Veteran also reported using a cane on a regular basis of ambulation.

Comparing the Veteran's symptomatology to the rating schedule, the degree of disability is contemplated by the rating schedule.  The noted symptoms of severe painful motion, weakness and chronic residuals following the knee replacement surgery directly correspond to the schedule criteria for the 60 percent evaluation.  For this reason, the Board finds that the assigned scheduler ratings are adequate to rate the Veteran's right knee, status post total knee arthroplasty and no referral for an extraschedular rating is required.

Parenthetically, the Board notes that a higher rating on an extraschedular basis would not result in a higher level or compensable as such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation).  The "amputation rule," provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2015).  

TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

The Board also notes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994). Under VA law a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for degenerative disease in the right knee, status post total knee arthroplasty with a disability rating of 60 percent.  He meets the requirement of 4.16(a).  The Veteran contends his disabilities present unusual and exceptional factors in that he is unable to work.  

The record does not include a VA Form 21-8940 for the Veteran's information regarding education, training and prior work experiences.  However, the record does include medical opinions offered in the course of VA examinations throughout the record.

In particular, the June 2010 VA examination noted the Veteran's right knee condition allows him to hold only sedentary jobs since he is unable to stand or walk for any significant period of time.

Thereafter, the February 2014 DBQ documented the Veteran's knee impacts his ability to work as he has pain and swelling.  He is limited to walking 1 mile and standing for 30 minutes.  Presently, the Veteran is employed as a cook but has only worked part-time since 2010 due to the pain from the right knee.  The examiner noted the Veteran was trained in aeronautics in the Air Force but never worked in that field after service.  Further, the examiner reported sedentary employability is not affected by the right knee condition.

The December 2014 VA examination addendum opined the Veteran's right knee condition impacts his ability to work as a cook.  The knee causes pain, swelling, limitation of walking to a mile and standing to 30 minutes.  He is only able to work part-time since 2010 due to the pain.  Despite an ability to stand longer as stated, the knee hurts him significantly after only 5 to 10 minutes of standing causing moving around the kitchen to be difficult and painful.  However, the examiner also indicated sedentary employability is not affected by the right knee condition.

Furthermore, the Veteran testified at the February 2008 hearing that he has worked sparingly since 2005.  Specifically, the longest period of time he has worked has been for 7 months and he had to leave the position as a cook due to pain in his knees.

The record also includes a February 2011 orthopedic consultation note which indicated the Veteran was seen for a steroid injection in his right knee, following his total knee replacement.  He reported having no problems with the knee though it took him about 6 to 8 months before he could go back to work.  He further reported it was difficult to find a job and he is able to do his job so he returned as a banquet cook.

Full consideration has been given to the Veteran's contentions that he is unable to work as a result of the pain and limitations he experiences as a result of his service-connected disability.  However, the Board does not find substantial evidence in the record to support the Veteran's inability to perform work for which he is qualified.  Specifically, as reported by the June 2010, February 2014 and December 2014 VA examiners, the Veteran's right knee condition does not create any limitations on his ability to perform sedentary work.  The record does not reflect additional work-related issues caused by his service-connected right knee to warrant finding an inability to obtain and maintain sedentary substantially gainful employment.  

There is likewise no suggestion that the Veteran's ability to work might be limited to marginal employment.  While he continues to work as a cook on part-time basis, he has not reported his hours or income to VA. Moreover, and of greater import, the VA examiner's clearly indicated that the Veteran's right knee disability would not cause any impediment to sedentary employment.  

Therefore, the Board finds the Veteran is capable of obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to TDIU is denied.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Entitlement to an extraschedular  rating in excess of 60 percent for right knee, status post total knee arthroplasty, is denied.

Entitlement to TDIU is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


